It is conceded that plaintiff is entitled to recover the sums claimed as overcharges if its contention is correct that Lime Cola syrup must be properly classified as a syrup within the meaning of defendant's freight tariff, G. F. O. 3004, which fixes the lower rate claimed — a commodity rate — on "molasses and syrups"; and it is also conceded on the other hand that plaintiff is not entitled to recover if Lime Cola syrup is properly classified as third class under item 25 of southern classification No. 40, as follows:
"Fruit juices, fountain syrup, or syrups not otherwise indexed by name, not medicated, in carboys, in glass or earthenware, packed in barrels or boxes, in metal cans, in crates, in bulk in barrels, less than carload, third class."
Item 23 of southern classification No. 40 covers syrups, and item 24 specifies:
"Under the general head of syrups, cane, corn, glucose, maple, malt, rock candy, sorghum or sugar syrups, molasses, rates."
The shipper's contention is that syrup is a general term, and embraces all kinds of syrup, whatever their special nature or uses, and cites definitions given by lexicographers in support of that view. The Standard dictionary, for example, defines "syrup" as follows:
"A saturated solution of sugar in water, often combined with some medicinal substance or flavored, as with the juice of fruits, for use in confections, cookery, or the preparation of beverages."
But we are satisfied that the term "syrup," as used in the commodity provision of this tariff, as an addendum to "molasses," was intended to have, and must be given, a narrower meaning than that; and this is made clear, we think, by the enumeration in section 24 of the classification of the specific syrups which are to bear the molasses rate — specifications which include only food syrups, in competition as such with molasses, and which do not include Lime Cola syrup, nor any other similar syrup, used merely as the basis for a beverage.
In drug stores many syrups are to be found, medicated or specially flavored and treated, which answer to the general dictionary definition of "syrups." Yet no one would seriously contend that such syrups would fall under the classification of "molasses and syrups" in a freight tariff such as this.
Excluding Lime Cola syrup, as we must, from the classification of "molasses and syrups," we think it must fall under the third class rating given to "fountain syrups, fruit syrups, or syrups not otherwise indexed *Page 54 
by name." See, as bearing on this question, the cases of Coca-Cola Co. v. Ry. Co., 45 Interst. Com. Com'n R. 461, and Delaware Punch Co. v. Ry. Co., 49 Interst. Com. Com'n R. 131.
Our conclusion is that, under the evidence, the classification and charges complained of were proper and lawful, and hence that the plaintiff is not entitled to recover as for excessive charges.
The judgment will therefore be reversed and the cause remanded for refusal to give for defendant the general affirmative charge as requested by it in writing.
Reversed and remanded.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.